ORDER
PER CURIAM.
Barsanti, et al. (Barsanti), appeals from judgment entered by the trial court reversing a decision of the Board of Adjustment (Board) of the City of Des Peres (City) in favor of State of Missouri, ex rel. John Jacob Jost, et al. Barsanti was not a party to the action from which he appeals. Nevertheless, on appeal, Barsanti contends the court erred *351in: (1) denying the post-judgment motion to intervene after the court reversed the decision of the Board; and (2) reversing the Board’s affirmation of City’s Notice to Abate the expansion of the non-conforming use. Barsanti’s third point sets forth the duties of this court in regard to this review.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).